Title: From George Washington to Henry Knox, 14 June 1793
From: Washington, George
To: Knox, Henry



(Private)  Sir,
Philadelphia June 14th 1793.

By the Gazettes of to day, I perceived a Vessel is just arrived in this Port from New Orleans, on board of which are several of our citizens; who, having passed down the Mississipi, are now on their return to Ohio, their place of residence.
It is of great importance that this Government should be fully informed of the Spanish force in the Floridas—The number of their Posts—and the strength & situation of each; together with such other circumstances as would enable it to adopt corrispondent measures in case we should, in spite of our endeavors to
 avoid it, get embroiled in a dispute with that Nation. It would be too improvident—might be too late—& certainly would be disgraceful, to have this information to obtain when our plans ought to be formed.
I desire therefore, that you would cause in as unsuspected a manner as the case will admit, the above persons to be examined touching the above points, and what number of Troops have lately arrived at New Orleans; and commit the result to Paper. Were they to be examined seperately, advantages might follow by comparing their Accounts.
I point you to the above as one source only of information; my desire to obtain a knowledge of these facts, lead me to request with equal earnestness, that you would improve every other to ascertain them with certainty.
No reasonable expense should be spared to accomplish objects of such magnitude, in times so critical.

Go: Washington

